Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilchenko et al. (U.S. PG Pub. # 2005/0123306 A1).
	‘306 teaches a method for driving an optical device, the method comprising: generating light in a light generation region (310) of a waveguide path (fig. 3); converting a peak wavelength of the light in a wavelength variable region (inside dotted box or just 112) of the waveguide path, wherein the peak wavelength of the light is converted from a first wavelength to a second wavelength (tuned range); and modulating the light in a light modulation region (320) of the waveguide path, wherein a difference between the first wavelength and the second wavelength is defined as a first wavelength difference, a free spectral range (FSR) of the 
wherein the modulating of the light in the light modulation region comprises modulating the light having a wavelength converted in the wavelength variable region by using a ring-shaped light waveguide layer (112) in the light modulation region (fig. 3);
wherein the modulating of the light in the light modulation region comprises changing a refractive index (par. 0025) of each of the light modulation region and the ring-shaped light waveguide layer by using an electrode vertically overlapping the ring-shaped light waveguide layer (par. 0038, figs. 6A and 6B);
wherein the second wavelength difference satisfies a mathematical equation as presented in claims 4 (FSR is defined as being the speed of light divided by the product of refractive index * length of waveguide, therefore since the second wavelength difference is the FSR, as defined in claim1, ‘306 meets the claimed equation);
wherein the converting of the peak wavelength of the light in the wavelength variable region comprises converting the peak wavelength of the light by using a wavelength conversion part provided on the wavelength variable region (112 or 112 and 611 or 112 and 611 and 612, par. 0025);
wherein the wavelength conversion part comprises a heating element (par. 0025);
wherein the wavelength conversion part comprises an ohmic layer (611 as material that has electricity conducted through it has a resistance) and an electrode (612).

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn et al. (U.S. PG Pub. # 2005/0286602 A1).

wherein the modulating of the light in the light modulation region comprises modulating the light having a wavelength converted in the wavelength variable region by using a ring-shaped light waveguide layer (940) in the light modulation region (fig. 1);
wherein the modulating of the light in the light modulation region comprises changing a refractive index (par. 0034) of each of the light modulation region and the ring-shaped light waveguide layer by using an electrode (1911) vertically overlapping the ring-shaped light waveguide layer;
wherein the second wavelength difference satisfies a mathematical equation as presented in claims 4 (FSR is defined as being the speed of light divided by the product of refractive index * length of waveguide, therefore since the second wavelength difference is the FSR, as defined in claim1, ‘602 meets the claimed equation);
wherein the converting of the peak wavelength of the light in the wavelength variable region comprises converting the peak wavelength of the light by using a wavelength conversion part provided on the wavelength variable region (1911, par. 0034, 0098);

wherein the wavelength conversion part comprises an ohmic layer (1911 as material that has electricity conducted through it has a resistance) and an electrode (1912).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHAD H SMITH/            Primary Examiner, Art Unit 2874